DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 has been considered by the examiner.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claim 19 recited the same limitations of claim 18, from which it depends, and is therefore redundant.  Claim 20 is objected to for the reasons as set forth above as claim 20 inherits all of the limitations and deficiencies of the claim from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch (U.S. Patent Number 3,145,254).
With regard to independent claim 1, McCulloch teaches a screwless hinge for operatively connecting a temple to a front frame portion of eyewear (Figures 3 and 4, column 1, lines 9-11), the screwless hinge comprising: a hooked tab configured for coupling with the front frame portion of the eyewear to create an installed configuration (Figure 5), the hooked tab comprising: a single hook having a hook opening that is facing an outward direction away from a bridge of the front frame portion in the installed configuration (Figures 3-5, element 16), the single hook and hook opening configured to receive a span of a temple receiver of the temple to couple the temple to the front frame portion while allowing for rotation of the temple around the span (Figures 2-5, wherein element 16 receives element 23 and column 2, lines 2-6); and a u-spring (Figure 2, element 17) comprising: a substantially U shape with an opening that is facing the outward direction in the installed configuration (Figures 2-4, element 17), and a first u-spring aperture (Figure 2, element 18, top occurrence) and a second u-spring aperture (Figure 2, element 18, bottom occurrence), the first and second u-spring apertures positioned to receive the hooked tab and allow for the single hook to project at least partially through in the installed configuration (Figure 2, wherein element 16 passes through element 18 to connect with element 23).
With regard to dependent claim 8, McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a screwless hinge further comprising a pair of temple receiver sides (Figure 2, element 25), and the span extending between the pair of temple receiver sides and configured to engage the single hook (Figure 2, element 23), wherein the pair of temple receiver sides and the span define a temple aperture (Figure 2, element 22) configured to receive an end of the single hook (Figure 2, wherein hook, element 16, connects with element 23) such that transition between open and closed configurations of the temple rotates the end of the single hook through the temple aperture (Figures 3 and 4).
With regard to dependent claim 9, McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 8, and further teaches wherein the temple receiver is removable from engagement with the hooked tab via compression of the u-spring and linear translation of the temple receiver in the outward direction (Figure 2, wherein element 17 is compressed, releasing element 23 from element 16).
With regard to dependent claim 10, McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 8, and further teaches wherein the temple receiver is configured to engage the hooked tab via compression of the u-spring and linear translation of the temple receiver in an inward direction toward the bridge and release of the u-spring until the span engages the single hook (Figure 2, wherein element 17 is compressed, element 23 is inserted into element 16 and element 17 is released to engage element 23 with element 16).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254), as applied to claim 1 above, and further in view of Kim (U.S. Patent Publication 2013/0239366).
With regard to dependent claim 4, although McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, McCulloch fails to explicitly teach wherein a temple receiver is configured such that such that when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed.  In a related endeavor, Kim teaches a screwless hinge assembly for eyewear comprising a hooked tab (Figure 1, element 1) configured to receive a span of a temple receiver (Figure 1, element 8) and a u-spring (Figure 1, element 4) wherein when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed (page 2, paragraph [0029]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch, with the reversed spring biasing, as taught by Kim, as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254), as applied to claim 1 above, and further in view of Chao (U.S. Patent Number 5,583,588).
With regard to dependent claim 5, although McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, McCulloch fails to explicitly teach the rotation stop as projecting away from a top surface of at least one of the pair of temple receiver sides.  In a related endeavor, Chao teaches hinged temple arm attached to a spectacle frame (column 1, lines 7-9) and further comprising a raised rotational stop (column 2, lines 14-15 and Figure 2, element 14) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch, with the rotation stop, as taught by Chao, to limit rotational movement of the temple (column 1, lines 39-40).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254), as applied to claim 1 above.
With regard to dependent claim 6, although McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a screwless hinge wherein the hooked tab is configured for coupling with the front fame portion of the eyewear via insertion through a hinge aperture of the front frame portion to create the installed configuration (Figures 2-5, wherein element 16 passes through element 11 and engages element 23), and wherein the hooked tab further comprises a base sized to prevent passage through the hinge aperture (Figure 5, element 14) and to engage a front surface of the front frame portion in the installed configuration, McCulloch fails to explicitly teach such a base comprising a color or pattern.  It should be noted that providing a color or pattern to the hinge of McCulloch would solely be for aesthetic purposes and fails to patentably distinguish the claimed invention from the prior art since such a modification would have involved a mere change or addition in color of a component. Addition of a color or pattern is recognized as being within the level of ordinary skill in the art, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a color or pattern to the base of McCulloch, for cosmetic purposes.
With regard to dependent claim 7, although McCulloch teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, McCulloch fails to teach such a screwless hinge having a plurality of hooked tabs, each having a different color.  Again, it should be noted that a change in color is recognized as being within the level of ordinary skill in the art.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co , 193 USPQ 8), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a plurality of hooked tabs having different colors or patterns, as a matter of design choice and to provide customized looks for the wearer.

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254) in view of Chao (U.S. Patent Number 5,583,588).
With regard to independent claim 11, although McCulloch teaches a screwless hinge system for operatively connecting a temple to a front frame portion of eyewear (Figures 3 and 4, column 1, lines 9-11), the system comprising: a hooked tab configured for insertion through a hinge aperture of the front portion of the eyewear to an installed configuration (Figure 2, element 16 inserted through element 11), the hooked tab comprising: a single hook having a hook opening that is facing an outward direction away from a bridge of the front frame portion in the installed configuration (Figures 3-5, element 16), the single hook and hook opening configured to receive a span of a temple receiver of the temple to couple the temple to the front frame portion while allowing for rotation of the temple around the span (Figures 2-5, wherein element 16 receives element 23 and column 2, lines 2-6); and a base sized to prevent passage through the hinge aperture (Figure 5, element 14) and to engage a front surface of the front frame portion in the installed configuration; a u-spring (Figure 2, element 17) comprising: a substantially U shape with an opening that is facing the outward direction in the installed configuration (Figures 2-4, element 17), and a first u-spring aperture (Figure 2, element 18, top occurrence) and a second u-spring aperture (Figure 2, element 18, bottom occurrence), the first and second u-spring apertures positioned to receive the hooked tab and allow for the single hook to project at least partially through in the installed configuration (Figure 2, wherein element 16 passes through element 18 to connect with element 23); and the temple receiver of the temple, comprising: a pair of temple receiver sides (Figure 2, element 24), the span extending between the pair of temple receiver sides and configured to engage the single hook (Figure 2, element 23 and Figures 3 and 4, wherein element 126 engages element 23), and at least one rotation stop configured to prevent rotation of the temples in a direction normal to the rotation of the temple around the hooked tab (Figure 3, wherein the end of element 19 abutting element 15 prevents rotation of the temple), McCulloch fails to teach the rotation stop as projecting away from a top surface of at least one of the pair of temple receiver sides.  In a related endeavor, Chao teaches hinged temple arm attached to a spectacle frame (column 1, lines 7-9) and further comprising a raised rotational stop (column 2, lines 14-15 and Figure 2, element 14) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch, with the rotation stop, as taught by Chao, to limit rotational movement of the temple (column 1, lines 39-40).
With regard to dependent claim 15, McCulloch in view of Chao teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein McCulloch further teaches wherein the pair of temple receiver sides and the span define a temple aperture (Figure 2, element 22) configured to receive an end of the single hook (Figure 2, wherein hook, element 16, connects with element 23) such that transition between open and closed configurations of the temple rotates the end of the single hook through the temple aperture (Figures 3 and 4).
With regard to dependent claim 16, McCulloch in view of Chao teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein McCulloch further teaches wherein the temple receiver is removable from engagement with the hooked tab via compression of the u-spring and linear translation of the temple receiver in the outward direction (Figure 2, wherein element 17 is compressed, releasing element 23 from element 16).
With regard to dependent claim 17, McCulloch in view of Chao teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein McCulloch further teaches wherein the temple receiver is configured to engage the hooked tab via compression of the u-spring and linear translation of the temple receiver in an inward direction toward the bridge and release of the u-spring until the span engages the single hook (Figure 2, wherein element 17 is compressed, element 23 is inserted into element 16 and element 17 is released to engage element 23 with element 16).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254) in view of Chao (U.S. Patent Number 5,583,588), as applied to claim 11 above, further in view of Kim (U.S. Patent Publication 2013/0239366).
With regard to dependent claim 14, although McCulloch in view of Chao teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, both fail to explicitly teach such a temple receiver is configured such that such that when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed.  In a related endeavor, Kim teaches a screwless hinge assembly for eyewear comprising a hooked tab (Figure 1, element 1) configured to receive a span of a temple receiver (Figure 1, element 8) and a u-spring (Figure 1, element 4) wherein when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed (page 2, paragraph [0029]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch in view of Chao, with the reversed spring biasing, as taught by Kim, as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 67).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (U.S. Patent Number 3,145,254) in view of Chao (U.S. Patent Number 5,583,588), further in view of Kim (U.S. Patent Publication 2013/0239366).
With regard to independent claim 18, although McCulloch teaches a screwless hinge system for operatively connecting a temple to a front frame portion of eyewear (Figures 3 and 4, column 1, lines 9-11), the system comprising: a hooked tab configured for insertion through a hinge aperture of the front portion of the eyewear to an installed configuration (Figure 2, element 16 inserted through element 11), the hooked tab comprising: a single hook having a hook opening, the single hook and hook opening configured to receive a span of a temple receiver of the temple (Figures 2-4, wherein element 16 receives span 23) to couple the temple to the front frame portion while allowing for rotation of the temple around the span (column 2, lines 2-6), and a base sized to prevent passage through the hinge aperture (Figure 5, element 14) and to engage a front surface of the front frame portion in the installed configuration; a u-spring (Figure 2, element 17) comprising: a substantially U shape (Figures 2-4, element 17), and a first u-spring aperture (Figure 2, element 18, top occurrence) and a second u-spring aperture (Figure 2, element 18, bottom occurrence), the first and second u-spring apertures positioned to receive the hooked tab and allow for the single hook to project at least partially through in the installed configuration (Figure 2, wherein element 16 passes through element 18 to connect with element 23); and the temple receiver of the temple, comprising: a pair of temple receiver sides (Figure 2, element 24), the span extending between the pair of temple receiver sides and configured to engage the single hook (Figure 2, element 23 and Figures 3 and 4, wherein element 126 engages element 23), and at least one rotation stop configured to prevent rotation of the temples in a direction normal to the rotation of the temple around the hooked tab (Figure 3, wherein the end of element 19 abutting element 15 prevents rotation of the temple), McCulloch fails to teach the rotation stop as projecting away from a top surface of at least one of the pair of temple receiver sides.  In a related endeavor, Chao teaches hinged temple arm attached to a spectacle frame (column 1, lines 7-9) and further comprising a raised rotational stop (column 2, lines 14-15 and Figure 2, element 14) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch, with the rotation stop, as taught by Chao, to limit rotational movement of the temple (column 1, lines 39-40).
Although McCulloch in view of Chao teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, but both fail to explicitly teach such a temple receiver is configured such that such that when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed.  In a related endeavor, Kim teaches a screwless hinge assembly for eyewear comprising a hooked tab (Figure 1, element 1) configured to receive a span of a temple receiver (Figure 1, element 8) and a u-spring (Figure 1, element 4) wherein when the temple is positioned in an open position, the u-spring is substantially uncompressed and when the temple is positioned in a closed configuration, the u-spring is at least partially compressed (page 2, paragraph [0029]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge system, as taught by McCulloch in view of Chao, with the reversed spring biasing, as taught by Kim, as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 67).
With regard to dependent claim 19, McCulloch in view of Chao further in view of Kim teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, wherein Chao teaches hinged temple arm attached to a spectacle frame (column 1, lines 7-9) and further comprising a raised rotational stop (column 2, lines 14-15 and Figure 2, element 14), as outlined above with respect to independent claim 18.
With regard to dependent claim 20, McCulloch in view of Chao further in view of Kim teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19, wherein McCulloch further teaches such a screwless hinge system wherein the pair of temple receiver sides (Figure 2, element 25), and the span define a temple aperture (Figure 2, element 22) configured to receive an end of the single hook (Figure 2, wherein hook, element 16, connects with element 23) such that transition between open and closed configurations of the temple rotates the end of the single hook through the temple aperture (Figures 3 and 4).

Allowable Subject Matter
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a screwless hinge as outlined above with respect to claims 1 and 11, the prior art fails to teach such a screwless hinge wherein the hooked tab comprises a hooked tab retention mechanism, and wherein the first u-spring aperture comprises a spring retention mechanism configured to engage the hooked tab retention mechanism to maintain the installed configuration, as claimed in dependent claims 2 and 12; or wherein a shortest first linear distance between a first contact location of the span with the single hook and a first contact location of the temple receiver with the u-spring when the temple is positioned in an open position is less than a shortest second linear distance between a second contact location of the span with the single hook and a second contact location of the temple receiver with the u-spring when the temple is positioned in a closed configuration, as claimed in dependent claims 3 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
27 April 2021